office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b07 tmmelchiorre preno-129095-11 third party communication none date of communication not applicable uilc date to holly l mccann chief excise_tax program from frank boland chief branch office of the associate chief_counsel passthroughs special industries subject sec_4052 - imported leased vehicles this responds to your request for assistance as to who is the importer and whether the excise_tax under sec_4051 of the internal_revenue_code is imposed in the following scenarios this advice may not be used or cited as precedent scenario - united_states company and foreign company - united_states lease united_states_corporation a enters into an agreement with foreign_corporation b so that b will lease to a new and used foreign-made heavy vehicles of the type that are taxable under sec_4051 a does not regularly sell such vehicles in the united_states at retail in arm’s length transactions the lease agreement is executed in the united_states where a is located before the agreement the vehicles have never been sold or used in the united_states a is not a related_person of b within the meaning of sec_4052 and sec_145_4052-1 of the temporary excise_tax regulations under the highway revenue act of pub l the agreement provides that a will lease the vehicles from b for a period of time that satisfies the definition of a long-term_lease under sec_4052 and sec_145_4052-1 in addition a will be responsible for all vehicle maintenance and be responsible for registering the vehicles with the applicable state department of motor_vehicle and paying all registration fees b retains title to the vehicles and is required under the agreement to ensure that the vehicles satisfy all united_states federal highway safety standards prior to importation the vehicles are imported thru a border crossing at which time u s customs and border protection issue a form_7501 entry summary listing b as the importer of record and a as the ultimate consignee at the conclusion of the lease a returns the vehicles back to b in b’s country questions who is the importer who is liable for the tax imposed under sec_4051 how is the tax under sec_4051 calculated scenario - law and analysis - question - who is the importer sec_145 f applies the general definitions and attachment of tax provisions of sec_48_0-2 of the manufacturers and retailers excise_taxes regulations to the tax imposed by sec_4051 sec_48_0-2 defines importer of a taxable article as any person who brings a taxable article into the united_states from a source outside the united_states or who withdraws such an article from a customs bonded_warehouse for sale or use in the united_states if the nominal importer of a taxable article is not its beneficial_owner for example the nominal importer is a customs broker engaged by the beneficial_owner the beneficial_owner is the importer of the article the question of who is the importer has been the subject of numerous court decisions and revenue rulings generally the cases and rulings hold that the importer is the first purchaser resident in the united_states who arranges as principal and not as agent for or is the inducing and efficient cause of goods being brought into the united_states for sale or use by him in determining who is the importer and the nominal importer the substance of the transaction rather than the mere passing of title to the goods is material see 368_f2d_577 ct_cl terry haggerty tire co v united_states cl_ct aff'd 899_f2d_1199 fed cir and revrul_69_393 1969_2_cb_206 in this scenario a is the importer because a is the inducing and efficient cause of the vehicles being brought into the united_states for a’s use but for a’s agreement with b to lease the vehicles b would not have imported the vehicles into the united_states see import wholesalers corp v united_states terry haggerty tire co v united_states and revrul_69_393 scenario - law and analysis - question - who is liable for the tax imposed by sec_4051 sec_4051 imposes a excise_tax on the first_retail_sale of certain enumerated articles including bodies and chassis of highway truck trailers and semitrailers sec_4052 defines first_retail_sale as the first sale for a purpose other than for resale or leasing in a long-term_lease after production manufacture or importation sec_4052 defines long-term_lease as any lease with a term of one year or more the rules of sec_168 apply in determining the lease_term sec_145_4052-1 provides that first_retail_sale means a taxable sale described in sec_145_4052-1 sec_145_4052-1 generally provides that a sale is a taxable sale unless i the sale is a tax-free sale under sec_4221 ii the sale satisfies the requirements of sec_48_4052-1 for sales after date or iii there has been a prior taxable sale of the article sec_145_4052-1 generally provides that the leasing of an article on a long-term basis as defined in sec_145_4052-1 is deemed to be a sale of the article and is deemed to be a taxable sale sec_145_4052-1 defines long-term_lease as any lease with a term of one year or more in 319_f2d_776 5th cir the court held that used volkswagen automobiles manufactured in germany were subject_to the excise_tax imposed by sec_4061 a predecessor to sec_4051 when imported into the united_states and sold at retail as used cars because each sale was the first sale within the united_states central transport inc v united_states wl e d mich affirmed by 953_f2d_1051 6th cir involved a situation where domestically-manufactured trucks were exported tax free to canada for sale in canada the trucks were purchased by a leasing company that leased the trucks when the leases expired the leasing company imported the trucks back into the united_states and leased them to a united_states company the court held that the first_retail_sale of the trucks for purposes of sec_4052 was the lease of the trucks to the united_states company after the leasing company imported the trucks into the united_states the court concluded based on the legislative_history of sec_4052 that the tax imposed by sec_4051 applied to used vehicles and that first_retail_sale means whatever first_retail_sale occurred within the boundaries of the united_states the court reasoned that sec_4052's use of the language after manufacture production or importation signifies that the first_retail_sale is either the first_retail_sale after manufacture or the first_retail_sale after production or the first_retail_sale after importation whichever first occurs in the united_states the use of the conjunctive term or was intended to capture the first sale in the united_states of imported vehicles whether or not the vehicles had previously been sold at retail outside of the united_states in this scenario b is liable for the tax imposed by sec_4051 the lease agreement is executed in the united_states b is the lessor of the vehicles and a is the lessee the long-term_lease of the vehicles by a from b is a treated as a taxable sale under sec_145_4052-1 because none of the exceptions contained in sec_145_4052-1 applies it is not material whether the vehicles are new or used see smith v united_states and central transport inc v united_states scenario - law and analysis - question - how is the tax under sec_4051 calculated sec_4052 provides that in the case of any long-term_lease of an article that is treated as the first_retail_sale of such article the tax is to be computed on a price equal to i the sum of i the price determined under but without regard to sec_4052 at which such article was sold to the lessor and ii the cost of any parts and accessories installed by the lessor on such article before the first use by the lessee or leased in connection with such long-term_lease plus ii an amount equal to the presumed_markup_percentage of the sum described in clause i sec_145_4052-1 provides that if a lease is deemed to be a taxable sale then the liability for the entire tax arises at the time of the lease no portion of the tax is deferred by reason of the fact that the sales_price is paid in installments sec_145_4052-1 provides that when a person other than a manufacturer producer or importer is the lessor of an article on a long-term basis as defined in sec_145_4052-1 and such lease is deemed to be a taxable sale under sec_145_4052-1 the tax is computed on a presumptive retail sales_price as determined under sec_145_4052-1 such person is liable for the tax as if the person sold the article at retail sec_145_4052-1 provides that in the case of any long-term_lease of an article in which any person other than a manufacturer producer or importer or related_person as defined in sec_145_4052-1 is the lessor and the long-term_lease is deemed to be a taxable sale of such article under sec_145_4052-1 the tax imposed by sec_4051 is computed on a price equal to the sum of-- i the price as determined under sec_145_4052-1 at which such article was sold to the lessor plus the cost of any parts and accessories installed by the lessor or an agent of the lessor on such article before the first use by the lessee or leased in connection with such long-term_lease and ii the product of the sum described in sec_145_4052-1 and the presumed_markup_percentage as defined in sec_145_4052-1 in this scenario b’s tax_liability under sec_4051 is calculated pursuant to sec_145_4052-1 because b is not the manufacturer producer or importer see also example of sec_145_4052-1 pursuant to sec_145_4052-1 b’s liability for the tax arises when the agreement between a and b is executed scenario - united_states company and foreign company - foreign lease the facts are the same facts as in scenario except that the agreement is executed in the foreign_country where b is located scenario - law and analysis - question - who is the importer in this scenario a is the importer for the reasons set forth in question of scenario scenario - law and analysis - question - who is liable for the tax imposed by sec_4051 sec_4052 provides that if any person uses an article taxable under sec_4051 before the first_retail_sale of such article then such person shall be liable for tax under sec_4051 in the same manner as if such article were sold at retail by him sec_145_4052-1 provides that the use of an article will be deemed to be a sale of the article in this scenario a is liable for the tax imposed by sec_4051 because a uses the vehicles in the united_states before the first_retail_sale of the vehicles in the united_states it is not material whether the vehicles are new or used scenario - law and analysis - question - how is the tax under sec_4051 calculated sec_4052 provides that in the case of any person made liable for tax by sec_4052 relating to the taxable use of the article the tax shall be computed on the price at which similar articles are sold at retail in the ordinary course of trade as determined by the secretary sec_145_4052-1 provides that if the taxable sale of an article is a taxable use of such article under sec_145_4052-1 the tax shall be computed on the price as determined under sec_145_4052-1 sec_145_4052-1 provides that if the seller of an article regularly sells such articles at retail in arm's length transactions tax_liability on its use of any such article shall be computed on its lowest established retail price for such articles in effect at the time of the taxable use in establishing such price there shall be included and excluded as applicable the charges and readjustments specified in sec_4216 sec_4216 and sec_6416 as in effect at the time the tax_liability on the use of the article is incurred if the seller of an article does not regularly sell such articles at retail in arm's length transactions a constructive price on which the tax shall be computed will be determined by the commissioner this price will be established after considering the selling practices and price structures of sellers of similar articles in this scenario a’s tax_liability under sec_4051 is calculated pursuant to sec_145_4052-1 because a does not regularly sell in the united_states at retail in arm’s length transactions the types of vehicles that are the subject of the lease the commissioner will determine a constructive price on which the tax will be computed after considering the selling practices and price structures of sellers of similar vehicles scenario - united_states company and foreign company - related_person the facts are the same facts as in scenario except that a is a wholly-owned subsidiary of b scenario - law and analysis - question - who is the importer in 714_f2d_1194 3rd cir strick and cotgo were united_states corporations that had the same parent company strick manufactured truck chassis and trailers cotgo purchased truck chassis and trailers from strick for the purpose of leasing them cotgo had no separate employees sales force or business location strick’s officers and manager handled cotgo’s business operations most of strick’s directors were also cotgo’s directors strick argued that cotgo should be disregarded as a corporate entity and that strick should be regarded as the lessor of the trailers for purposes of the excise_tax liability under sec_4061 a predecessor of sec_4051 the court declined to disregard cotgo finding that strick and cotgo and their parent were all corporations that were recognized as separate taxable entities the court cited for support 319_us_436 sole shareholder of corporation holding_real_estate unable to treat gain realized by the corporation’s sale of real_estate as gain taxable to him as an individual in this scenario a is the importer for the reasons set forth in question of scenario a being wholly owned by b is immaterial see strick corporation v united_states scenario - law and analysis - question - who is liable for the tax imposed by sec_4051 b is liable for the tax imposed by sec_4051 for the reasons set forth in question of scenario a being wholly owned by b is immaterial see strick corporation v united_states see also sec_48_4101-1 relating to certain fuel tax registrations which provides that each business unit that has a separate employer_identification_number is treated as a separate person for sec_4101 purposes scenario - law and analysis - question - how is the tax under sec_4051 calculated for purposes of determining the tax_base when the tax is imposed on the manufacturer producer or importer or person related to the manufacturer producer or importer sec_4052 defines related_person as any person who is a member of the same controlled_group within the meaning of sec_5061 as the manufacturer producer or importer except as provided in sec_4052 relating to sales through a permanent retail establishment in the normal course of business sec_5061 provides that in the case of a controlled_group_of_corporations all corporations that are component members of such group shall be treated as one taxpayer for purposes of the preceding sentence controlled_group_of_corporations has the meaning given to such term by sec_1563 except that more than percent shall be substituted for at least percent each place it appears in such subsection sec_145_4052-1 provides that except as provided in sec_145 d ii b relating to sales through a permanent retail establishment in the normal course of business related_person means any person that is a member of the same controlled_group within the meaning of sec_5061 as the manufacturer producer or importer sec_145_4052-1 provides that in the case of any long-term_lease as defined in sec_145_4052-1 by a manufacturer producer importer or a related_person as defined in sec_145_4052-1 of an article that is deemed to be a taxable sale of such article under sec_145_4052-1 the tax imposed by sec_4051 is computed on a price equal to the sum of-- i a constructive sales_price established by the commissioner based on the price at which such article would be sold by a manufacturer producer or importer in a sale other than a taxable sale eg a sale to which the exceptions contained in sec_145_4052-1 applies on the date the lease is made and ii the product of the constructive sales_price referred to in sec_145 d i and the presumed_markup_percentage as defined in sec_145_4052-1 in this scenario because a is wholly-owned by b b is a related_person to a within the meaning of sec_4052 and sec_145_4052-1 as a result b’s liability for the tax imposed by sec_4051 is calculated pursuant to sec_145_4052-1 see also example of sec_145_4052-1 pursuant to sec_145_4052-1 b’s liability for the tax arises when the agreement between a and b is executed please call if you have any further questions
